Citation Nr: 9910115	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-32 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 13, 
1995 for an award of service connection for a total 
hysterectomy, to include the issue of whether a VA rating 
decision dated August 1975 contained clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Anthony B. Cavender, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 7, 1972 to June 
24, 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal as to the effective date for benefits awarded to 
the veteran in a June 1995 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which established 
service connection for a total hysterectomy and established a 
50 percent disability rating, effective January 13, 1995.  

The veteran testified before the undersigned Board member at 
a Board video conference in November 1998.  At the 
videoconference, the veteran's attorney raised the issue of 
prior VA clear and unmistakable error (CUE) in past decisions 
regarding the veteran's claim for service connection.  This 
specific contention was not previously adjudicated by the RO.  
The case was held open for 30 days to allow the veteran's 
attorney to submit supplemental argument regarding the 
question of prior VA CUE.  In December 1998, a supplemental 
brief was submitted to the record.


FINDINGS OF FACT

1.  The veteran filed her original claim of entitlement to 
service connection for an infected left ovary, for a cyst on 
the left ovary and for Bartholia abscess on the vulva in July 
1995.  This claim was denied by the Los Angeles RO in August 
1975.  The veteran filed a Notice of Disagreement with the 
determination.

2.  In May 1976, the veteran submitted a claim of entitlement 
to service connection for pelvic inflammatory disease (PID).  
This claim was subsumed by the existing claim in the November 
1976 statement of the case, which determined that chronicity 
and continuity of symptomatology were not supported by the 
evidence of record.

3.  The November 1976 action contained clear and unmistakable 
error as to the application of facts of record to the law and 
regulations, and reasonable minds could not differ as to what 
should have been the appropriate outcome.


CONCLUSIONS OF LAW

1.  The rating decision of June 1976 and the statement of the 
case of November 1976 contained clear and unmistakable error 
in finding that there was no evidence of chronic pelvic 
inflammatory disease during service or continuity of 
symptomatology.  38 C.F.R. §3.105(a) (1998).

2.  An effective date of June 25, 1975 for service connection 
for chronic PID (now identified as total hysterectomy) is 
warranted.  38 U.S.C.A. § 5110 (West 1991);  38 C.F.R. 
§§ 3.104, 3.105, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in June 1995, service connection 
was established for a total hysterectomy, effective January 
13, 1995, the date of submission of the veteran's request to 
reopen her claim.  The veteran contends that she is entitled 
to an earlier effective date because she filed a claim for 
essentially the same condition within one year of her 
discharge from service and because the RO's denial of her 
claim for service connection for PID, the disability which 
resulted in the January 1978 hysterectomy, contained clear 
and unmistakable error.  

As an initial matter, the Board notes that at its inception 
in 1975, this case involved claims for several gynecological 
conditions, which were identified as an infected left ovary, 
a cyst on the left ovary and Bartholia abscess on the vulva.  
In May 1976, when the veteran sought service connection for 
pelvic inflammatory disease (PID), the RO treated the 
condition as part of the claimed genitourinary disability 
already under consideration.  In the statement of the case of 
November 1976, the RO addressed Bartholia's abscess and PID 
as the same condition, thus subsuming the veteran's claim of 
entitlement to service connection for PID into the original 
claim for service connection for Bartholia's abscess.  

In January 1978, when the veteran sought to reopen her claim, 
she did not expressly state that her current disability, 
having undergone a total abdominal hysterectomy, was the 
result of chronic PID.  However, the treatment records 
submitted in connection with her claim clearly identified the 
pre-surgery diagnosis as chronic PID.  Furthermore, the RO 
denied her attempt to reopen the claim, recognizing the 
connection between the two claimed disabilities.  The Board 
finds that the current characterization of her disability as 
total hysterectomy is merely reflective of the fact that such 
surgical treatment was the inevitable consequence of chronic 
PID. 

Factual Background

The facts with respect to the veteran's claim of entitlement 
to an effective date prior to January 13, 1995 for her 
service-connected total hysterectomy are not in substantial 
dispute.
 
The veteran's service medical records show that in April 
1973, she complained of abdominal pain and that an impression 
of pelvic inflammatory disease (PID) was stated.  In 
September 1974, an impression of chronic PID and recurrent 
cystitis was stated.  A copy of a report dated in early 
November 1974 from private physician Dr. C. noted that the 
veteran was treated for Bartholin's abscess with antibiotics.  
Shortly thereafter, also in November 1974, she was seen by a 
military examiner for a Bartholin's cyst, at which time the 
examiner reported that the cyst was reduced, and that surgery 
was not required.  

The veteran's service medical records contained a report from 
a private physician, Dr. M. dated in late November 1974, 
which indicated that the veteran had PID with inflammation 
and swelling of both tubes and ovaries.  In December 1974, 
she underwent a gynecological consultation at March Air Force 
Base, and chronic PID was again assessed.  Complaints of on-
going abdominal pain were recorded from December 1974 through 
March 1975, and the veteran was scheduled for a laparoscopy 
in March 1975 for possible total abdominal hysterectomy.  
Surgery scheduled for March 1975 was canceled due to the 
veteran's failure to report on time.  In April 1975, surgery 
was canceled due to a lack of sterile equipment.  Finally, in 
May 1975, the veteran underwent laparoscopy, which revealed 
normal ovaries, normal tubes and a normal uterus, with two 
fine adhesions of the right medial fallopian tube.  A 
discharge diagnosis of pelvic pain with no objective organic 
pathology was stated.  The veteran's service medical records 
contain numerous records of complaints of abdominal pain as 
well as treatment of gynecological problems with antibiotics.  

Upon examination for separation from service, the veteran 
reported a history of treatment for a "female disorder", 
and the in-service laparoscopy was noted.  However, results 
of a pelvic examination were reportedly normal.

The veteran was discharged from service on June 24, 1975.  In 
July 1975, she filed a claim for entitlement to service 
connection for an infected left ovary, for a cyst on the left 
ovary and for a Bartholia abscess on the vulva.  She filed 
this original claim with the Los Angeles, California RO.  

In July 1975, Dr. M. submitted treatment records pertaining 
to the veteran, and submitted a certification that he had 
treated the veteran from November 1974 to June 1975.  
Treatment records dating from November 1974 indicated that 
the veteran reported abdominal pain, and that swollen 
fallopian tubes were identified.  A diagnosis of "pelvic 
inflammatory disease (salpingitis)" was stated.  Records of 
treatment in December 1974 and February 1975 show treatment 
for PID with antibiotics, and a recommendation for a 
laparoscopy with possible hysterectomy.  The records showed 
that the veteran was last treated by Dr. M. on the day after 
her discharge from service.  In the certificate of treatment 
submitted by Dr. M., he noted that the veteran's diagnosis as 
of June 1975 was chronic PID.  

In a rating decision dated in August 1975, the RO denied 
service connection for a cyst on the left ovary on grounds 
that there was no evidence of the condition in the record.  
The RO denied service connection for Bartholia abscess on 
grounds that the condition was not shown on the last 
examination.  The RO cited the veteran's service medical 
records and noted that the veteran's discharge examination 
report was silent for the veteran's claimed conditions.

In May 1976, within one year of both her discharge from 
service and the prior Los Angeles RO rating decision, the 
veteran submitted a claim of entitlement to service 
connection for "pelvic inflammatory disease, (female organ 
trouble)" to the Houston, Texas RO.  In her application, the 
veteran noted that she had received treatment at the Houston 
VA Medical Center (VAMC) in May 1976.  In June 1976, the 
Houston RO informed the veteran that her claim could not be 
reevaluated until she submitted new and material evidence 
showing that her condition had existed continuously since 
service.  

In August 1976, the veteran submitted a Notice of 
Disagreement in which she disagreed with the Los Angeles RO's 
July 1975 decision.  In November 1976, the Houston RO issued 
a statement of the case, citing consideration of the 
veteran's service medical records and private physician's 
records.  The RO addressed both the veteran's July 1975 and 
May 1976 claims.  The RO concluded that "infected left 
ovary;  cyst on left ovary; or Bartholin's abscess on vulva 
(pelvic inflammatory disease) was not incurred in or 
aggravated by service".  The cited reason for the decision 
denying the veteran's claim was stated simply as 
"[c]hronicity and continuity of symptomatology is not 
adequately supported".  The veteran did not file a timely 
substantive appeal as to the issue.

In May 1978, the veteran sought to reopen her claim for 
service connection, and submitted private medical records 
including treatment records from the Ben Taub Hospital in 
Harris County, Texas dating from June 1977 to February 1978.  
These records showed that the veteran was hospitalized from 
January 1978 to February 1978 for treatment of chronic PID.  
A history of PID treatment in 1972, 1974, 1976 and 1977 was 
reported, with surgery for drainage of the bladder cyst some 
6 years earlier, and a laparotomy in 1972 for PID.  A pelvic 
ultrasound showed large complex mass posterior to the uterus 
with multiple cystic adhesions, consistent with an abscess.  
In January 1978, an exploratory laparotomy was performed, and 
during the course thereof, a total abdominal hysterectomy 
with bilateral salpingo-oophorectomy, lysis of adhesions and 
cervical conization were performed.  The veteran was returned 
to the VAMC Houston for follow-up treatment.  No VAMC 
treatment records from that period are of record.  

Later in May 1978, the Houston RO issued a confirmed rating 
in which it found that the veteran had not submitted new and 
material evidence to reopen her claim of entitlement to 
service connection for an infected left ovary, a cyst of the 
left ovary and for Bartholin's abscess on the vulva, 
identified as pelvic inflammatory disease. 

In January 1995, the veteran requested a hearing to present 
new and material evidence for the purpose of reopening her 
claim for service connection for the condition which led to 
her post-service hysterectomy.  In June 1996, upon evaluation 
of the claim, the RO reopened the veteran's claim and granted 
service connection for total hysterectomy, effective from 
January 13, 1995, the date of the veteran's request RO reopen 
the claim.  In September 1995, the veteran submitted a claim 
for an earlier effective date for the award of service 
connection for a hysterectomy, citing her earlier claim for 
service connection for PID following the January 1978 
hysterectomy.  She contended that the total hysterectomy was 
necessitated by PID, which was incurred during service.  She 
claimed entitlement to an effective date in 1978 for her 
service-connected total hysterectomy pursuant to 38 U.S.C.A. 
§ 5110(b)(1).  

The RO denied entitlement to an earlier effective date on the 
basis of the fact that the 1978 decision not to reopen her 
claim became final when the veteran failed to file a timely 
Notice of Disagreement with the RO determination.

In June 1996, the veteran's attorney submitted a Notice of 
Disagreement with the denial of an earlier effective date, 
contending that an effective date of June 25, 1975 was 
appropriate, as it was the day following the veteran's 
discharge from service.  The attorney contended that because 
the veteran submitted a claim for service connection for the 
disability within one year of discharge, the appropriate 
effective date of the award of service connection should be 
established as of that date.  The attorney also contended 
that because the RO ultimately based its determination of 
service connection on essentially the same evidence which was 
available at the time of the 1978 denial, and because the 
veteran had pursued her claim for service connection over the 
course of the years since her discharge from service, the 
effective date of the award should be the date following her 
discharge from service.

The veteran testified before this Board Member in November 
1998 via videoconference from the Houston RO.  During the 
course of the videoconference, the veteran testified as to 
the factual and procedural history of her claim.  The issue 
of whether the RO's prior denials of the veteran's claim for 
service connection involved clear and unmistakable error was 
also raised.  A 30 day period was allotted to the veteran and 
her attorney to file a supplemental brief which addressed the 
question of CUE.

In a December 1998 brief on the question of CUE, the 
veteran's attorney essentially contended that when the RO 
denied the veteran's May 1978 attempt to reopen her claim of 
entitlement to service connection for PID and the resulting 
total hysterectomy, the RO committed CUE.  Specifically, the 
attorney contended that when the RO later reopened the 
veteran's claim and granted service connection for total 
hysterectomy in a rating action in June 1995, it based its 
grant of service connection on the very same evidence which 
it had found to be inadequate for the purposes of reopening 
the claim in 1978.  The attorney contended that in 
disregarding the evidence of record showing the incurrence of 
PID during service which required a total hysterectomy in 
1978, the RO was clearly erroneous.  The attorney identified 
the failure to grant service connection and the years that 
the veteran did not receive compensation for her service-
connected condition were evidence that the outcome to the 
veteran would have manifestly changed had the RO not 
committed CUE.

Relevant Law and Regulations

CUE

Among the veteran's contentions pertaining to the claim of 
entitlement to an effective date prior to January 13, 1995 
for service connection for a total hysterectomy, she has 
argued that the rating action of August 1978, which rejected 
the veteran's attempt to reopen her claim for a total 
hysterectomy, contained clear and unmistakable error.  Though 
the veteran's attorney focused on the May 1978 determination, 
the Board notes that the facts of record raise the matter of 
whether the RO's earlier decision to deny service connection 
for PID was based on CUE.

The veteran failed to perfect her appeal of the RO's August 
1975 and June 1976 decisions denying her initial claim of 
service connection for several gynecological conditions 
including PID.  She did not appeal the August 1978 rating 
action which denied reopening of that claim.  Those decisions 
became final.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1998).  Such final decisions may, 
however, be reversed or amended where evidence establishes 
that clear and unmistakable error existed.  38 C.F.R. § 
3.105(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has propounded a three-
pronged test to determine whether clear and unmistakable 
error is present in a prior determination:  (1) "[E]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) en banc).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In order to determine whether the August 1975, May 1978, 
August 1978 or other rating decisions contained clear and 
unmistakable error, a review the law and evidence which was 
before the rating board "at that time" must be undertaken.  
38 C.F.R. § 3.104(a) (1998).  "A determination that there was 
'clear and unmistakable error' must be based on the record 
that existed at the time of the prior...decision."  Russell, 
supra at 314.  In other words, the Board cannot apply the 
benefit of hindsight to its evaluation of the rating board's 
actions in 1975, 1976 or 1978 in determining whether clear 
and unmistakable error existed.

Pursuant to the regulations in effect at the time of the 
veteran's first application for service connection, 

[s]ervice connection connotes many 
factors but basically it means that the 
facts, shown by evidence, establish that 
a particular injury or disease resulting 
in disability was incurred coincident 
with service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions. . 
. Determinations as to service connection 
will be based on review of the entire 
evidence of record, with due 
consideration to the policy of the 
Veterans Administration to administer the 
law under a broad and liberal 
interpretation consistent with the facts 
in each individual case.

38 C.F.R. § 3.303(a) (1975).

Earlier Effective Date

The effective date of a grant of service connection will be 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service;  otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 
1991);  38 C.F.R. § 3.400 (1998).  See Wells v. Derwinski, 
3 Vet. App. 307 (1992).

Analysis

Close scrutiny of both the facts which were of record at the 
time of the August 1975 and June 1976 decisions and the 
applicable law and regulations which were in effect at that 
time indicate that that the rating action of August 1975 
contained clear and unmistakable error.

The evidence of record at the time of the August 1975 and 
June 1976 rating decisions consisted primarily of the 
veteran's service medical records and private medical records 
of treatment from Dr. M., which are set forth above.  In 
essence, the medical evidence of record at the time of the 
August 1975 rating decision showed that the veteran had been 
treated in service for chronic PID, and that around the time 
of her separation examination and within days of her 
separation from service, the veteran was diagnosed by a 
private physician as having chronic PID.  These findings were 
clearly documented in the record at the time of the RO's 
decision, yet in the RO's statement of the case, dated in 
November 1976, this evidence was not addressed.  Instead, the 
RO concluded that there was no evidence of any chronic 
disability or continuity of symptomatology present in the 
record to support a finding that the veteran incurred chronic 
PID during service.  This conclusion by the RO is clearly 
erroneous in light of the evidence of record at that time, 
which was manifestly to the contrary.

In essence, the RO in 1976 inaccurately reported the evidence 
of record, finding no evidence of a chronic disability and 
apparently ignoring the abundant evidence of record which 
supported the veteran's contention that she had indeed 
incurred a chronic PID during service.  The RO's finding was 
unsupported by the evidence of record at the time, and was 
clearly erroneous.  The Board finds that reasonable minds 
could not differ in concluding that at the time of the denial 
of her original claim, the evidence of record showed a then-
current and in-service diagnosis of chronic PID.  
Accordingly, the Board finds that the RO's failure to apply 
the correct facts constituted clear and unmistakable error.

In short, the Board has determined that reasonable minds 
could only conclude that the original decision denying 
service connection for chronic PID was fatally flawed at the 
time it was made.  In so finding, the Board has determined 
that the correct and relevant facts, which were available for 
review by the RO at that time, were applied to the claim, and 
that the RO incorrectly applied the regulations which 
provided for a grant of service connection where the evidence 
showed that a disability was incurred during service.  
Accordingly, the Board has found clear and unmistakable error 
in the original rating decision in which service connection 
was denied for chronic PID.

Because the veteran's original claim for service connection 
and the additional claim identifying PID specifically were 
submitted within one year of her discharge from service, the 
effective date for the award of service connection is the 
date after the date of her separation from service.  See 
38 U.S.C.A. § 5110;  38 C.F.R. § 3.400.  Accordingly, an 
effective date of June 25, 1975 is the appropriate effective 
date for the grant of service connection. 

Again, the Board notes that though service connection was 
ultimately established for a total hysterectomy, this surgery 
was the result of chronic PID, for which service connection 
is now established effective from June 25, 1975.

Additional Matters

The Board has considered whether the determination which has 
been rendered herein prejudiced the veteran in any way and 
whether the determination would be in violation of Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  The Bernard decision 
expressly addressed circumstances in which statutory or 
regulatory provisions or analyses had not initially been 
considered by the RO, prior to consideration of such by the 
Board.  In this case, the RO did not expressly address the 
veteran's contention of clear and unmistakable error made in 
conjunction with the adjudication of the veteran's claim for 
an earlier effective date.  However, inasmuch as the claim 
for an earlier effective date has in effect been granted 
based upon a finding of clear and unmistakable error in the 
June 1976 rating action and the November 1976 statement of 
the case, the Board finds that the veteran has not been 
prejudiced by this Board decision.

The Board observes as a final matter that because the claim 
has been granted based upon a finding of clear and 
unmistakable error, there is no need for an review and 
analysis of the claim under the laws and regulatory 
provisions governing earlier effective dates.





CONTINUED ON NEXT PAG


ORDER

The June 1976 rating decision and November 1976 statement of 
the case contained clear and unmistakable error.  Service 
connection for chronic pelvic inflammatory disease is 
assigned for what is now characterized as total hysterectomy, 
effective from June 25, 1975, the date following the 
veteran's discharge from service, subject to the governing 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

